DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Applicant disagrees with the Office Action's characterizations of Applicant's specification as admitted prior art for at least the reason that the Office Action fails to clearly point out which portions of the cited paragraphs are purported to be alleged Applicant admitted prior art. For example, the Office Action cites to the entirety of paragraph [003] of Applicant's specification, despite the fact that paragraph [003] mentions improvements (i.e., improvements disclosed by Applicant) to lifelogging devices ("Lifelogging devices, while useful for tracking daily activities, may be improved …”
Examiner notes that, in the argument, Applicant has clearly recognized the portions of the Specification that discuss intended improvements from the portions of the Specification that discuss prior art “Lifelogging devices” on which Applicant intends to improve.  
These paragraphs provide a great roadmap and support for good claim amendments that describe the intended improvements.
Examiner suggests that Applicant clarify at least one claim feature specific to the intended improvements over the prior art such as to the “capability to enhance one's interaction in his environment with feedback and other advanced functionality based on 
The clarifications need to be unique, because Ye seems to indicate that many similar improvements to lifelogging devices were already known and integrated in the art.  
Perhaps Applicant can point out improvements or omissions in user interface / interactivity that are unique to the Applicant’s device.
Applicant argues:  “Ye and the alleged admitted prior art fails to teach or suggest Applicant's amended claim 72. Amended claim 72 recites a combination of elements including: identify a plurality of words based on the sound data; [and] process the plurality of words sound data to identify at least one key word based on a uniqueness ranking associated with each of the plurality of words”
Examiner agrees that AAPA and Ye do not teach a part of the amended language.  However, Mian (cited below) indicates that a substantively similar technique for keyword recognition was known in the art.
Applicant argues:  “no prima facie case of obviousness has been established with respect to amended claim 72 …”
Examiner notes that Applicant’s argument that newly amended claim language was not addressed in the previous office action is not persuasive, because Applicant did not submit this claim language for review in the previous office action.  Newly amended language is addressed by the rejection reasons provided below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and 
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	

Claims 72-91 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20150139508 to Ye (“Ye”) and further in view of US 20050258943 to Mian (“Mian”).  Note that Ye is cited because it provides a more detailed description of the elements reference by the AAPA.
Regarding Claim 72:  “A wearable apparatus, the wearable apparatus comprising:
a wearable image sensor; and  (“The wearable device 10 includes … a camera 102”  Ye, Paragraph 26 and also in AAPA, Specification, Paragraph 3.)
at least one processor programmed to: (“The wearable device 10 to be worn by the first user 15 includes a processor 100”  Ye, Paragraph 27.  Also note discussion of smartphones known to comprise at least one processor in AAPA, Specification, Paragraph 4.)
receive, from the wearable image sensor, a facial image of an individual with whom a user of the wearable apparatus interacted in a first interaction during a time window;  (See generating facial and other information about individual in Ye, Paragraph 7, and then retrieving the information about the individual based on recognizing the facial information of the individual at another time in Ye, Paragraph 8 and also in AAPA, Specification, Paragraph 3.)
receive sound data captured in a vicinity of the image sensor during at least a part of the time window;  (“receiving a voice recording sample of the second user and generating a voice information thereof;”  Ye, Paragraph 7 and also in AAPA, Specification, Paragraph 597.)
identify a plurality of words based on the sound data; process the plurality of words to identify at least one key word
store in memory an association between the at least one key word and the facial image;  ( “the voice memo may be converted into texts by a voice recognition module 120, to be incorporated into the personal contact record 402 [associated with the facial image and other identifiers] as a text memo 603, and stored in the contact database 160 for later retrieval in a next encounter session.”  in Ye, Paragraph 26 and also in AAPA, Specification, Paragraph 3.)
receive, from the wearable image sensor, another facial image of the individual during a second interaction at a time other than during the time window; … use image processing to determine that the individual in the first interaction is the individual in the second interaction;   (“to retrieve a personal contact record of a second user. The method includes the following steps: capturing a facial photograph of the second user; searching through a contact database comprising facial images of persons, in which each of the facial images in the contact database is associated with a corresponding identity of the person of which the facial image belongs to thereof, respectively, and attempting to match the captured facial photograph of the second user with one of the facial images in the contact database, and upon matching of the captured facial photograph, determining the corresponding identify of the person of the matched facial image.”  Ye, Paragraph 8.  Note that this element is described in reference to known techniques in AAPA, Specification, Paragraphs 3, 199, 291, 595.)
access the memory to locate the at least one key word from the first interaction; and  (“generating a first message including at least a full name [key 
during the second interaction, cause a display of at least one key word on a display visible to the user, to thereby remind the user of subject matter of the first interaction.”  (“generating a first message including at least a full name [key words];”  Ye, Paragraphs 8.  Also note retrieving voice based key words in Ye, Paragraphs 11 and 26.  “The wearable device 10 may include a display 110 for producing the first message, the second message, and the third message to the first user 15 in a visual manner.”  Ye, Paragraph 27.  Also note that AAPA indicates that display of text is directed to using known display technology in AAPA, Specification, Paragraphs 598, 620.)
Note that the AAPA indicates that all the wearable apparatus and the individual steps of processing data according to the claims were known in the art, but does not explicitly teach that the claimed integration of the individual steps into the method of generating and retrieving records was known in the art.  Ye is cited to indicate that it was known to integrate substantively identical steps in the claimed manner.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to perform the information gathering and retrieving steps using a wearable device as taught in Ye, in order to generate and retrieve personal contact records with individuals so that the user does not have to personally memorize such details.  Ye, Paragraphs 2-5.  

	
AAPA and Ye do not teach:  “[identify a plurality of words based on the sound data; process the plurality of words to identify at least one key word] based on a uniqueness ranking associated with each of the plurality of words;”  Note that AAPA teaches identifying key words based on sound data, but does not discuss the details of the methodology used in the prior art to accomplish this recognition, such as “based on a uniqueness ranking.”
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “uniqueness ranking” can be directed to known digital characteristics of words that can be recognized based on a ranking / level of similarity to digital characteristics of known words.  See Specification, Paragraphs 450, 458, 461.  
Mian teaches the above claim feature in the context of generating event data based on an audio visual recording:  “feature system 32C could detect a unique sound such as a gunshot, a shout, a key word/phrase, etc. … In particular, sound data 92 is analyzed to determine if the signal exceeds a detect level 94. Once exceeded … one or more unique sounds such as a gunshot, a shout, a key word/phrase, etc., can be recognized. In particular, the measured parameters can be compared to the known characteristics of various sounds to determine if they are sufficiently similar.”   Mian, Pragraph 57 and Fig. 14.  Note that this embodiment is substantively similar to embodiments discussed in Specification, Paragraphs 458 and 461.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Ye to “identify a plurality of words based on the sound data; process the plurality of words to identify at least one key word based on a uniqueness ranking associated with each of the plurality of words” according to the embodiments taught in Mian, in order to “combine a plurality of identification solutions to reliably identify an individual, combine sound and light data to reliably detect events, etc.”.  Mian, Paragraph 11.  Note this is similar to the motivation provided in Paragraph 4 of the Specification.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 73:  “The wearable apparatus of claim 72, wherein processing the plurality of words to identify at least one key word includes accessing a remote server.”  (“The contact database 160 may be stored on the wearable device 10 or on a cloud storage service 50.”  Ye, Paragraph 23. See statement of motivation in Claim 72.)
Regarding Claim 74:  “The wearable apparatus of claim 72, wherein the display is included in a mobile communications device paired with the wearable apparatus.”  (“The wearable device 10 includes a communication module 101”  Ye, Paragraph 26 and similarly in AAPA, Paragraph 526.  See statement of motivation in Claim 72.)
Regarding Claim 75:  “The wearable apparatus of claim 72, wherein storing in the memory the association between the at least one key word and the facial image includes storing the association in a remote server.”  (“The contact database 160 may be stored on the wearable device 10 or on a cloud storage service 50.”  Ye, Paragraph 23. See statement of motivation in Claim 72.)
Regarding Claim 76:  “The wearable apparatus of claim 72, wherein the memory is included in a remote server accessible over one or more networks.”  (“The contact database 160 may be stored on the wearable device 10 or on a cloud storage service 50.”  Ye, Paragraph 23 and a listing of known network standards in AAPA, Paragraph 526.  See statement of motivation in Claim 72.)
Regarding Claim 77:  “The wearable apparatus of claim 72, wherein the sound data is obtained from a sound sensor within a housing that includes the wearable image sensor.”  (“The wearable device 10 includes … a microphone 104” Ye, Paragraph 26 and Figs. 2-3.  See statement of motivation in Claim 72.)
Regarding Claim 78:  “The wearable apparatus of claim 72, wherein the sound data is obtained from a sound sensor included within the mobile communications device.
Regarding Claim 79:  “The wearable apparatus of claim 72, wherein at least a portion of the sound data is stored, the portion determined in accordance with an interaction frequency level based on prior interactions between the user and the individual.”  (Note an example embodied in “retrieving one or more messages which were posted by the second user 20 and have received the highest number of recent feedbacks [interaction frequency level based on prior interactions between the user and the individual] (including for example, "like" button, and/or comments) within a certain period of time (e.g. within one week or 3 months).”  Ye, Paragraph 24. See statement of motivation in Claim 72.)
Regarding Claim 80:  “The wearable apparatus of claim 72, wherein at least a portion of the sound data is stored, the portion determined in accordance with an importance level of the individual.”  (The claim does not limit what the processor may use to indicate importance level of the individual.  The prior art indicates that messages may be retrieved in accordance with the location, status, and social media importance cues such as likes and comments of the individual.  See Ye, Paragraph 24. See statement of motivation in Claim 72.)
Regarding Claim 81:  “The wearable apparatus of claim 72, wherein the at least one processor is further programmed to search stored keywords according to a relationship between the user and the individual, a searched keyword, a location, a synonym, or a subject.”  (Note that in prior art individual information can be retrieved by facial recognition, name, time, location, status, social network information, keyword, and other information available about the individual.  Ye, Paragraph 24. See statement of motivation in Claim 72.)
Claim 82, “A non-transitory computer-readable medium for use in a system employing a wearable image sensor pairable with a mobile communications device, the computer-readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform steps, comprising: …” is rejected for reasons stated for Claim 72, and because prior art teaches processors configured to perform the method steps in Ye, Claim 27. See statement of motivation in Claim 72.)
Claim 83 is rejected for reasons stated for Claim 77 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 84 is rejected for reasons stated for Claim 78 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 85 is rejected for reasons stated for Claim 74 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 86, “A method for retrieving and displaying key words from prior conversations, the method being implemented by at least one processor of a wearable apparatus and comprising: …” is rejected for reasons stated for Claim 72, 
Claim 87 is rejected for reasons stated for Claim 73 in view of Claim 86 rejection.  
Claim 88 is rejected for reasons stated for Claim 75 in view of Claim 86 rejection.  
Claims 89-91 are rejected for reasons stated for Claims 86-88 for being directed to substantively identical subject matter.  Claims 89-91 “receiving sound data captured in a vicinity of the image sensor during the time window;” is sufficiently addressed by the language of Claims 86-88 that perform this “during at least a part of the time window.”
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483